Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2005

USA v. Wright
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1174




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Wright" (2005). 2005 Decisions. Paper 1215.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1215


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                     No. 04-1174


          UNITED STATES OF AMERICA


                           v.


                  LARRY WRIGHT

                       Appellant




    On Appeal from the United States District Court
              for the District of New Jersey
                 (D.C. No. 03-cr-00556)
     District Judge: Honorable Jerome B. Simandle




   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
            Wednesday, November 3, 2004

Before: ALITO, BARRY, and FUENTES, Circuit Judges.

                 (Filed:May 11, 2005)




                      OPINION



                          -1-
FUENTES, Circuit Judge.

       Larry Wright pled guilty to a one count information charging him with robbery of a

United States Post Office, in violation of 18 U.S.C. §§ 2114(a) and (2) . The District Court

sentenced Wright, pursuant to the United States Sentencing Guidelines, to a 150 month term

of imprisonment. Wright received a four level enhancement for “otherwise using” a

dangerous weapon while committing the offense in Count One of the information. On

appeal, he challenges his sentence under United States v. Booker, 543 U.S. __, 125 S. Ct. 738

(2005).

       Having determined that the sentencing issues appellant raises are best determined by

the District Court in the first instance, we will vacate the sentence and remand for

resentencing in accordance with Booker. Wright raises no challenge as to his conviction and

accordingly has waived any argument in this regard.